Citation Nr: 1737236	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  17-30 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for right knee patellofemoral syndrome.

2.  Entitlement to an initial rating higher than 10 percent for left knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from September 2005 to September 2013.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for left and right knee patellofemoral syndrome and granted each condition a noncompensable (0 percent) rating effective September 21, 2013.  The matter has otherwise been adjudicated by the RO in Cleveland, Ohio.

In a May 2017 rating decision, the evaluation for right knee patellofemoral syndrome was increased to 10 percent effective May 12, 2016.  In a June 2017 rating decision, the evaluation for both left and right knee patellofemoral syndrome was increased to 10 percent effective from September 21, 2013.


FINDING OF FACT

In correspondence dated August 2017, the Veteran withdrew his appeal from consideration.


CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal for the issues of initial ratings higher than 10 percent for left and right knee patellofemoral syndrome.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

Prior to the promulgation of a decision in this case, the Veteran submitted correspondence in August 2017 indicating his intent to withdraw his claims from appellate consideration.  Therefore, a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to the above-listed issues on appeal.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  Accordingly, the Board does not have jurisdiction to review the appeal for these claims, and they are dismissed.


ORDER

The appeal is dismissed.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


